          Case 2:20-cv-04096-GAM Document 71 Filed 10/09/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                            Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                      NOTICE OF REPORTS

        Pursuant to paragraphs 2 and 5 of the Court’s preliminary injunction, see ECF No. 63,

Defendants hereby provide the Court with certain reports requested by both this Court and the U.S.

District Court for the Southern District of New York in the matter Jones v. United States Postal

Service, No. 20 Civ. 6516 (S.D.N.Y. Sept. 25, 2020) (Marerro, J.).

        Exhibit A contains certain reasonably available overtime data collected in response to the

request for “[t]he rate that the Postal Service incurred overtime, starting October 2, 2020, as a

percentage of total work hours nationwide and as a percentage of total work hours within the two

regional processing operations areas and four retail and delivery operations areas.” The Postal

Service must make two points concerning this data. First, undersigned counsel has been informed

that, given how overtime data is maintained at the Postal Service, Exhibit A contains only an

estimate of overtime usage from October 2, 2020 to October 8, 2020 and this data is subject to


                                                1
         Case 2:20-cv-04096-GAM Document 71 Filed 10/09/20 Page 2 of 4




change. Specifically, the Postal Service maintains overtime data based on pay cycles, and the data

for any particular pay cycle may only be finalized the following week. Thus, the Postal Service

currently has overtime data for the pay cycle from September 26, 2020 to October 9, 2020—a

subset of which is reflected in Exhibit A—but this data will only be finalized on or around October

15, 2020.1 This issue will arise for the data reports the Postal Service must submit on October 16,

October 23, and October 30. The Court may consider two possible options to account for this issue:

(i) after each submission to the Court, the Postal Service may follow-up with finalized data, or (ii)

the Court may request only that, on each submission date, the Postal Service provide finalized data

from the previous pay cycle (e.g., on October 16, 2020, the Postal Service would provide finalized

overtime data for the pay cycle ending on October 9, 2020).

       The second point concerning the data in Exhibit A relates to the Court’s request for

overtime hours “as a percentage of total work hours within the two regional processing operations

areas and four retail and delivery operations areas.” The Court appears to request data based on

the Postal Service’s post-reorganization regional structure. However, undersigned counsel has

been informed that the system that houses the Postal Service’s overtime data is currently

configured based on the Postal Service’s prior organizational structure and will only be updated in

November 2020. Thus, Exhibit A contains relevant overtime data based on the prior organizational

structure. The Postal Service, in theory, could manually modify the data so it conforms with the

new organizational structure, but this process could be quite labor intensive. The Postal Service

thus respectfully requests that the Court allow the Postal Service to submit the data in the form



1
  For an example of how finalized data may differ from the data the Postal Service has now: rural
and certain smaller offices do not electronically store, in the Postal Service’s centralized database,
overtime data in real-time, but rather may submit this data around when the pay cycle data is
finalized. Thus, the Postal Service’s current overtime data for October 2, 2020 to October 9, 2020
does not include overtime data from these offices.
                                                  2
         Case 2:20-cv-04096-GAM Document 71 Filed 10/09/20 Page 3 of 4




maintained in its system, or otherwise allow the Postal Service a reasonable amount of time to

modify the data in a manner consistent with the Court’s instruction.

       Finally, Exhibit B contains reasonably available data collected in response to the Court’s

request for “[t]he number of late and extra trips taken by Network & Local PVS & HCR, starting

October 2, 2020,” and Exhibit C contains the data submissions made today by the Postal Service

in the Jones matter before the Southern District of New York.


Dated: October 9, 2020


                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director, Federal Programs Branch

                                             /s/ Kuntal Cholera
                                             KUNTAL V. CHOLERA
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005
                                             kuntal.cholera@usdoj.gov

                                             Attorneys for Defendants




                                                3
         Case 2:20-cv-04096-GAM Document 71 Filed 10/09/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all users
receiving ECF notices for this case.

                                             /s/ Kuntal Cholera

                                             Kuntal V. Cholera
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005

                                             Attorney for Defendants




                                                4
